Citation Nr: 1545530	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

As noted in the previous April 2014 Board decision, the claim has a lengthy and complex procedural history.  This history was discussed in detail in the April 2014 Board decision.  As such, only the latest procedural developments will be summarized below.

The Board remanded the Veteran's case in April 2014 as to the issues of entitlement to a TDIU and entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.  Specifically, the TDIU claim was referred to the Director of the Compensation and Pension Service (Director of C&P) for consideration of the assignment of an extra-schedular rating in accordance with 38 C.F.R. § 4.16(b).  Thereafter, the claim was to be readjudicated in a Supplemental Statement of the Case (SSOC) and returned to the Board, if in order.  The issue of entitlement to SMC based on the need for aid and attendance or being housebound was also remanded for the issuance of a Statement of the Case (SOC).  The Veteran was explicitly advised that the issue would only be returned to the Board for further appellate consideration if an appeal was timely perfected.

A review of the record shows that the Director of C&P considered the Veteran's claim for entitlement to a TDIU in July 2014, and an SSOC was issued that same month.  

Regarding the issue of entitlement to SMC based on the need for aid and attendance or being housebound, an SOC was issued in May 2014.  However, the Veteran failed to file a timely substantive appeal.  To the contrary, the Veteran provided a statement in August 2014 specifically discussing the May 2014 SOC, indicating that the correspondence was "urging me to file my appeal to the BVA because you made a SOC."  However, the Veteran went on to state that he did not want to appeal the issue to the Board until the issue of TDIU was decided.  Unfortunately, the Veteran's assertion directly contradicts the instructions he was provided in the May 2014 SOC, which explicitly advise the Veteran of the following: "You must file your appeal within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."  

Therefore, even though the Veteran was informed in the content of both the April 2014 Board remand and the May 2014 SOC, as acknowledged by the Veteran himself in the August 2014 statement, he failed to provide a timely Substantive Appeal or request any additional time to file such an appeal.  Indeed, the Veteran's August 2014 statement was already past the sixty-day period after the issuance of the SOC or within one year of the relevant rating decision in which time the Veteran could have filed his Substantive Appeal as to the issue of SMC.  
Furthermore, even considering the one-page June 2015 representative's brief (from his prior representative) in support of both a TDIU and SMC as a reflection of an intent to complete the Veteran's appeal regarding the issue of SMC, that brief is almost a year too late.  [Incidentally, the current representative did not allege SMC was on appeal in their October 2015 brief to the Board.]  Neither the content of the brief nor further statements from the Veteran set forth any reasons that would justify equitable tolling of the time limit for perfecting his appeal.  But for the June 2015 brief, the Veteran has not presented, subsequent to the May 2014 SOC, any legal or factual arguments with respect to entitlement to SMC, and VA has not included the issue in any subsequent SOC or SSOC.  In short, the Veteran has not been led by VA to believe that the SMC issue is on appeal.  Both he and VA have consistently acted as if that issue is not on appeal.  

Accordingly, the Board finds that there been substantial compliance with the April 2014 remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  This is because the Veteran's TDIU claim was referred to the Director of C&P and readjudicated in a July 2014 SSOC.  Also, the Veteran was provided a SOC regarding the issue of entitlement to SMC based on aid and attendance or being housebound, and, as an appeal to that issue was not timely perfected, the Board declines to exercise jurisdiction over the matter.

Moreover, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The Board notes that the Veteran submitted statements after the most recent adjudication of the claim in the July 2014 SSOC.  However, these statements are duplicative of previous statements in the claims file wherein the Veteran repeats his contention that he has been unable to work due to his right foot condition.  The Veteran made this same assertion in his initial TDIU application from April 1997, and referenced his lack of "special skills" in a previously submitted April 2012 statement.  As such, a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Veteran asserts in an August 2014 statement that the RO and the Board have failed to address his request to increase his pension benefits under the "new" law.  It does not appear that he was ever receiving pension benefits, however, but has instead received service-connected disability benefits since 1952.  To the extent this needs any further clarification or action, this is REFERRED to the RO. 

Finally, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation, even when evaluated in association with his educational attainment and occupational experience.  
CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities have prevented him from securing or following substantially gainful employment since 1980, with a particular emphasis on limitations resulting from his right foot condition.   

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran has two service-connected disabilities - residuals of right leg gunshot wound, rated as 30 percent disabling, and facial scars rated as 10 percent disabling - with a combined rating of 40 percent since 2001.  Therefore, he does not meet the schedular criteria.  However, in exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

For this reason, the Board remanded the case in April 2014, and the RO referred the case to the Director of C&P for extraschedular consideration.  In a July 2014 memorandum, the Director of C&P concluded that the Veteran did not meet the requirements for a TDIU on an extraschedular basis because the evidence did not show that his service-connected disabilities prevented him from securing and following any substantially gainful employment.  The Director of C&P emphasized the 2003 and 2009 VA examinations (discussed in more detail below) that specifically addressed any occupational impairment resulting from the Veteran's right foot condition.  These examiners indicated that the Veteran's service-connected right foot condition only mildly impacted his occupational function and that he was capable of sedentary employment.

While the Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, the Board may decide the propriety of a TDIU under 38 C.F.R. § 4.16(b) even if the Director of C&P reaches a negative determination.  However, after a review of all the evidence, lay and medical, the Board agrees with the Director of C&P and finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment.  

Although the Veteran indicated in his initial April 1997 TDIU application that a left eye disability also precludes substantially gainful employment, he has not been service-connected for this condition.  To the contrary, the issue of whether new and material evidence was submitted to reopen a claim for service connection for defective vision was most recently denied in a May 2013 SOC. 

Regarding the Veteran's work experience and education, in his April 1997 TDIU application, the Veteran indicated that he last worked full-time in 1980.  He did not identify any occupation during that year but indicated in the remarks section that he did "light work at home" until 1980, when he could no longer complete such work.  In many statements, the Veteran alleges his general unemployability, and in an April 2012 letter, the Veteran emphasized his "low learning" and that he had "no special skills."  He apparently has a sixth grade education level. 

Turning to the medical evidence of record, as noted above, the Veteran has reported difficulty walking due to his service-connected foot condition.  As the Veteran explained in his April 2012 statement, his right leg impairment has been chronic, with no improvement, since returning from World War II.  

Records from Martinez Hospital from 1997 show the Veteran experienced severe pain from his right buttocks down his lower extremity.  
 
Other medical evidence includes VA examinations from 1953, 1979, 1997, 2001, 2003 and 2009 evaluating the Veteran's right foot condition.

The earliest examination of record, from 1953, shows the Veteran had anesthesia of the dorsum of the leg and foot from the gunshot wound injury to the branches of the superficial peroneal nerve.  The motion of the foot and toes was described as normal, and there was no atrophy of the foot or leg.  In 1979, the Veteran was diagnosed with moderate to severe muscle injuries as a result of a gunshot wound sustained during service.  The examiner stated, however, that muscle bulk was equal bilaterally, and there was no loss of motion of the right knee or ankle.  

Next, the 1997 and 2001 VA muscle examinations showed the Veteran reported pain in the right lower extremity.  The Veteran also indicated difficulty with ambulation and prolonged standing.  There was full range of motion in the right ankle.

The November 2003 examiner identified pain and weakness in the right leg as a result of the Veteran's gunshot wound.  The examiner stated that the Veteran remained sedentary most of the time and had difficulty standing up or rising from a seated position.  The Veteran also described difficulty with prolonged standing.  Upon examination, muscle strength was 4/5 on the right, and the Veteran had full ankle range of motion on the right.  Regarding any occupational impact, the examiner concluded that while the Veteran's service-connected right foot condition contributed to an inability to perform physical work for long periods of time, the Veteran was capable of completing sedentary work.  

More recently, the July 2009 VA examiner also noted the Veteran's report of right foot symptoms worsening over time.  The examiner identified muscle injuries to the right foot and leg, but indicated that the Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Further, there was no joint motion limited by muscle disease or injury, nor was there residuals of tendon damage, bone damage, muscle herniation or any loss of deep fascia or muscle substance.   Ultimately, the examiner concluded that the Veteran's right leg only "mildly affects his ability to obtain and retain employment."

A May 2012 letter from "Dr. R.E." indicates the Veteran has gouty arthritis, with no reference to the occupational effect of such a condition.

Although the Veteran is service-connected for a facial scar, neither the VA examinations of record, nor the Veteran himself, has indicated that such disability prevents him from maintaining substantially gainful employment.  

In summary, while the Veteran maintains that his service-connected disabilities render him unemployable, the preponderance of the evidence is against such a conclusion.  There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by his service-connected disabilities, they are not of sufficient severity to result in unemployment.  In other words, the Veteran's complaints of pain in his right lower extremity, including flare-ups of severe pain, have been noted throughout the record, but medical professionals have maintained that the Veteran is not unemployable.

The Veteran's limitations from the service-connected disabilities are recognized by the combined rating of 40 percent.  However, given the Veteran's occupational history, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  Again, 2003 and 2009 VA examiners have specifically indicated that the Veteran's right leg symptoms are mild, and do not affect sedentary employment.  In evaluating TDIU, we do not look at whether the Veteran's is able to obtain employment, but rather if the Veteran is employable.  

There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  The record does not reflect any periods of hospitalizations for the Veteran's service-connected disabilities, and the preponderance of the evidence shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.  The 2009 VA examiner did note the Veteran's age severely affects his ability to obtain and retain employment, and the Veteran himself references his age in various statements.  However, age is not a basis for awarding TDIU.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examinations adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).   Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


